Title: George Jefferson to Thomas Jefferson, 9 December 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 9th Decr 1811
          
                
                I duly received your much esteemed favor of the 29th, and should greatly prefer the mode which you are so good as to propose respecting the bond, but I had previously ask’d the favor of Doctor Wardlaw to join in it, who consented so willingly, that I should not like now to leave him out.—
                
                
                I leave this tomorrow for Norfolk, and expect the vessel in which I am to embark, (the Elizabeth Wilson) will be ready to sail on my arrival.
          
                
                I will pay particular attention to your direction respecting wines, but fear from what I have heard, that you ought not to calculate upon receiving your supplies from Lisbon shortly.
          Wishing you all possible happiness, and hoping that I shall find you on my return in perfect health,
          I am my dear Sir Your ever truly grateful friend
                  Geo. Jefferson
        